Exhibit 10.32
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of August 11, 2009 (this “Employment Agreement”),
by and between Education Management LLC, a Delaware limited liability company
(together with its successors and assigns, the “Company”), and John R. Kline
(the “Executive”) (each of the Executive and the Company, a “Party,” and
collectively, the “Parties”).
WHEREAS, the Company desires to employ the Executive and utilize his management
services as indicated herein, and the Executive desires to be employed by the
Company, all on the terms and conditions set forth in this Employment Agreement;
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration the sufficiency of which is acknowledged, the Parties
agree as follows:
Section 1. Employment.
1.1. Term. The Company agrees to employ the Executive, and the Executive agrees
to be employed by the Company, in each case pursuant to this Employment
Agreement, for a period commencing on the date hereof (the “Effective Date”) and
ending on the third (3rd) anniversary of the Effective Date (the “Initial
Term”); provided, however, that the term of this Employment Agreement and the
Executive’s employment hereunder shall renew automatically for successive one
(1) year periods (each, a “Renewal Term”), unless at least one hundred twenty
(120) days prior to the end of the Initial Term or any subsequent anniversary of
the Effective Date, either party shall have given notice to the other party that
this Employment Agreement shall terminate on that anniversary date (the Initial
Term, together with any Renewal Terms, the “Term”). Notwithstanding the
foregoing, the Executive’s employment shall be subject to earlier termination in
accordance with Section 3 hereof.
1.2. Duties. During the Term, the Executive shall serve as the Company’s
President, EDMC Online Higher Education, and such other positions as officer or
director of the Company and its affiliates as the Executive and the Board of
Directors of the Parent (the “Parent Board”) shall mutually agree from time to
time. In such position, the Executive shall perform such duties, functions and
responsibilities during the Term commensurate with the Executive’s position. The
Executive shall have all authorities, duties and responsibilities customarily
exercised by an individual serving in the foregoing positions at an entity of
the size and nature of the Company; shall be assigned no duties or
responsibilities that are materially inconsistent with, or that materially
impair his ability to discharge, the foregoing duties and responsibilities;
shall have such additional duties and responsibilities, consistent with the
foregoing, as may be from time to time assigned to him; and in his capacity as
President, EDMC Online Higher Education shall report to the Chief Executive
Officer of the Company or any other officer determined from time to time by the
Chief Executive Officer.

 

 



--------------------------------------------------------------------------------



 



1.3. Exclusivity. During the Term, the Executive shall devote his full business
time and attention to the business and affairs of the Company, shall faithfully
serve the Company, and shall in all material respects conform to and comply with
such lawful and reasonable directions and instructions given to him as are
consistent with Sections 1.2 and 1.3 hereof. During the Term, the Executive
shall use his reasonable best efforts to promote and serve the interests of the
Company and shall not engage in any other business activity, whether or not such
activity shall be engaged in for pecuniary profit. Notwithstanding the foregoing
provisions of this Section 1.3, but subject to the other provisions of this
Employment Agreement, the Executive may (i) engage in charitable activities and
community affairs, (ii) serve, with the prior approval of the Company’s Chief
Executive Officer, on the boards of a reasonable number of business entities,
trade associations and charitable organization, (iii) accept and fulfill a
reasonable number of speaking engagements, and (iv) manage his personal
investments and affairs; provided that such activities do not either
individually or in the aggregate materially interfere with the performance of
his duties hereunder.
Section 2. Compensation.
2.1. Salary. As compensation for the performance of the Executive’s services
hereunder, during the Term, the Company shall pay to the Executive a salary at
an annual rate of $290,000.00, payable in accordance with the Company’s standard
payroll policies (the “Base Salary”). The Base Salary will be reviewed annually
and may be adjusted upward by the Board of Directors of the Company (the
“Board”) (or a committee thereof) in its discretion.
2.2. Annual Bonus. The Executive will be eligible for an annual incentive bonus
(the “Annual Bonus”) for each complete fiscal year occurring during the Term.
The Executive’s target bonus will be eighty percent (80%) of the Base Salary;
provided, however, that the Annual Bonus for fiscal year 2009 will be $100,000.
Except for fiscal 2009, the actual Annual Bonus paid for any year will depend on
meeting Company and individual performance standards established by the Board.
The Annual Bonus will be paid in cash within seventy-five (75) days of the end
of the fiscal year.
2.3. Equity. The Executive will be eligible for grants of stock options pursuant
to the Parent’s Stock Option Plan as determined by the Parent Board or a
committee thereof.
2.4. Employee Benefits. During the Term, the Executive shall be eligible to
participate in such health and other group insurance, retirement and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as similarly situated executives of the Company.
2.5. Vacation. During the Term, the Executive shall be entitled to paid vacation
in accordance with the Company’s vacation policy as in effect from time to time.
2.6. Business Expenses. The Company shall pay or reimburse the Executive for all
commercially reasonable business out-of-pocket expenses that the Executive
incurs during the Term in performing his duties under this Employment Agreement
upon presentation of documentation and in accordance with the expense
reimbursement policy of the Company as approved by the Board (or a committee
thereof) and in effect from time to time.

 

 



--------------------------------------------------------------------------------



 



2.7. Housing. During the period beginning on the Effective Date and ending on
the first anniversary of the Effective Date, it is expected that the Executive
will perform his duties hereunder not less than 50% of the time in the Company’s
Pittsburgh, PA office and the rest of the time at the Company’s Phoenix, AZ
office. During this period the Executive will be reimbursed for up to $2,000.00
per month in temporary living expenses in Pittsburgh, PA and will be reimbursed
for reasonable travel expenses for travel between Phoenix, AZ and Pittsburgh,
PA. The Company’s Chief Executive Officer in his discretion will inform the
Executive whether the Executive will be required to move to Pittsburgh, PA after
the first anniversary of the Effective Date. In the event that the Executive
moves to Pittsburgh, PA, the Company will reimburse the Executive for his moving
expenses in accordance with Company policy and will reimburse Executive for up
to $60,000 in selling expenses, including sales commission and customary
closing, in connection with the sale of his house in Phoenix, AZ.
Section 3. Employment Termination.
3.1. Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason during the Term, and the Executive may
voluntarily terminate his employment hereunder for any reason during the Term,
in each case (other than a termination by the Company for Cause) at any time
upon not less than thirty (30) days’ notice to the other Party. Upon any
termination of the Executive’s employment hereunder for any reason during the
Term, the Executive shall be entitled to (i) any Base Salary earned but unpaid
through the date of termination; (ii) any other payment or benefit to which he
is entitled under the applicable terms of any applicable plan, program,
agreement or arrangement of the Company or its affiliates (each, a “Company
Arrangement”), including the plans, programs, agreements and arrangements
referred to in Sections 2.2 through 2.6 and 8.1 ((i) and (ii) being,
collectively, the “Accrued Amounts”); provided, however, that if the Executive’s
employment hereunder is terminated (x) by the Company for Cause, or (y) by the
Executive voluntarily without Good Reason and not for death or Disability, then
any Annual Bonus earned pursuant to Section 2.2 in respect of a prior fiscal
year, but not yet paid or due to be paid, shall be forfeited.
3.2. Certain Terminations.
(a) Termination by the Company Other than for Cause; Termination by the
Executive for Good Reason. If the Executive’s employment hereunder is terminated
by the Company during the Term other than for Cause, or by the Executive with
Good Reason, in addition to the Accrued Amounts the Executive shall be entitled
to:

  (i)   a cash payment in each of the twelve (12) months following the
Executive’s termination of employment equal to one-twelfth (1/12) of the sum of
the Executive’s Base Salary and target Annual Bonus; provided, however, that if
the Executive’s termination of employment pursuant to this Section 3.2(a) occurs
within two (2) years following a “Change in Control” (as defined in the
Company’s 2006 Stock Option Plan)) or the Executive reasonably demonstrates that
the termination was In Anticipation Of a Change in Control, the Executive shall
be entitled to a lump sum equal to two (2) times the sum of his Base Salary and
target Annual Bonus (amounts paid pursuant to this clause (i) herein referred to
as the “Severance Payment”);

 

 



--------------------------------------------------------------------------------



 



  (ii)   the Accrued Amounts and a pro-rata Annual Bonus (determined by
multiplying the target Annual Bonus for the year of termination by a fraction,
the numerator of which is the number of days he was employed by the Company
during such fiscal year and the denominator of which is the number of days in
such fiscal year) (the “Pro-Rata Annual Bonus Payment”);

  (iii)   the continuation of all welfare benefits, including (to the extent
applicable) medical, dental, vision, life and disability benefits pursuant to
plans maintained by the Company under which the Executive and/or the Executive’s
family is eligible to receive benefits and/or coverage, for the twelve
(12)-month period following the date of the Executive’s termination, with such
benefits provided to the Executive at no less than the same coverage level as in
effect as of the date of termination and the Executive shall pay any portion of
such cost as was required to be borne by key executives of the Company generally
on the date of termination; provided, however, that, notwithstanding the
foregoing, the benefits described in this sentence may be discontinued prior to
the end of the twelve (12)-month period to the extent, but only to the extent,
that the Executive receives substantially similar benefits from a subsequent
employer; and

  (iv)   key executive outplacement services, in accordance with Company
policies for senior executives as in effect on the date of termination (or, at
the request of the Executive, a lump sum payment in lieu thereof, in an amount
determined by the Company to be equal to the estimated cost of those services).

The Company’s obligations to make the Payments and provide the benefits
described in this Section 3.2(a) shall be conditioned upon the Executive’s
execution, delivery and non-revocation of a valid and enforceable general
release of claims substantially in the form attached hereto as Exhibit A (the
“Release”).
(b) Termination Due to Disability. Upon a determination that the Executive is
Disabled, the Company may give notice to the Executive that it intends to
replace him. If the Executive does not return to the performance of his duties
on essentially a full-time basis within thirty (30) days after receiving such
notice, the Company may replace the Executive without breaching this Agreement;
provided, however, that this Agreement shall not terminate until the anniversary
date of this Agreement next following the date that the Executive is determined
to be Disabled. For the period from the date the Executive is determined to be
Disabled through the earlier of such anniversary date or the date of the
Executive’s death (the “Disability

 

 



--------------------------------------------------------------------------------



 



Period”), the Company shall continue to provide the Executive all compensation
and benefits provided for in Section 2; provided, however, that the Company’s
obligation to pay the Executive’s Base Salary shall be reduced by the amounts
paid to the Executive under any long-term disability insurance plan sponsored or
otherwise maintained by the Company (if any) and that in no event shall the
total annual obligation of the Company under this Agreement to make Base Salary
payments to the Executive during the Disability Period be greater than an amount
equal to two-thirds (2/3) of the Executive’s Base Salary, computed on a pro rata
basis beginning with the date that the Executive is replaced in accordance with
this Section 3.2(b) and continuing until the expiration of the Disability
Period.
(c) Termination Due to Death. If the Executive’s employment hereunder is
terminated by reason of his death, the Company shall continue to pay the
Executive’s Base Salary at the rate in effect at the time of his death to such
person or persons as the Executive shall have designated for that purpose in a
notice filed with the Company, or, if no such person shall have been so
designated, to his estate, for a period of six (6) months after the Executive’s
date of death. The Company also shall pay to such person(s) or estate (i) the
amount of the Accrued Amounts and a Pro Rata Annual Bonus Payment for the year
of termination and (ii) an amount equal to one-twelfth (1/12) of the Executive’s
average annual Bonus paid or payable to the Executive with respect to the most
recent three (3) full fiscal years or, if greater, the most recent twelve
(12)-month period (in each case, determined by annualizing the bonus paid or
payable with respect to any partial fiscal year) that amount being payable in
each of the six (6) months following the date of termination. Any amounts
payable under this Section 3.2(c) shall be exclusive of and in addition to any
payments which the Executive’s widow, beneficiaries or estate may be entitled to
receive pursuant to any pension plan, profit sharing plan, employee benefit
plan, or life insurance policy maintained by the Company.
(d) Termination at Expiration of the Term at the Company’s Request. If the
Executive’s employment hereunder is terminated solely as a result of the
Company’s electing under Section 1.1 not to renew the Employment Agreement at
the expiration of the then current Term by giving notice thereof to the
Executive, and the Executive terminates his employment within thirty (30) days
after the end of the Term, then such termination of employment shall be
considered a termination without Cause hereunder.
(e) Definitions. For purposes of this Section 3.2, the following terms shall
have the following meanings:
(1) “Good Reason” shall mean the occurrence of any of the following events
without either the Executive’s prior written consent or full cure within thirty
(30) days after he gives written notice to the Company describing the event and
requesting cure: (i) the reassignment of the Executive to a position that is not
a corporate officer level position or the assignment to the Executive of duties
that are not consistent with such corporate officer level position; (ii) any
relocation of the Executive’s principal place of employment to a location more
than fifty (50) miles from his current principal place of employment; (iii) any
material breach by the Company or any of its affiliates of any material
obligation to the Executive; or (iv) any failure of the Company to obtain the
assumption in writing of its obligation to perform this Employment Agreement by
any successor to all or substantially all of the assets of the Company within
fifteen (15) days after any merger, consolidation, sale or similar transaction,
except where such assumption occurs by operation of law. If the Company fails to
cure a Good Reason event during the thirty (30) day cure period, the Executive
must terminate his employment within sixty (60) days after the expiration of
such thirty (30) day period if such termination is to be treated as for Good
Reason based on such uncured Good Reason event.

 

 



--------------------------------------------------------------------------------



 



(2) “Cause” shall mean (i) the Executive’s willful and continued failure to use
his best efforts to perform his reasonably assigned duties (other than on
account of Disability); (ii) the Executive is indicted for, convicted of, or
enters a plea of guilty or nolo contendere to, (x) a felony or (y) a misdemeanor
involving moral turpitude; (iii) the Executive engages in (x) gross negligence
causing material harm to the Parent, the Company, or its or their business or
reputation, (y) willful and material misconduct, or (z) willful and material
breach of fiduciary duty; or (iv) the Executive willfully and materially
breaches (x) the restrictive covenants described in Section 4 of this Employment
Agreement or (y) any of the material written policies listed on Exhibit B, as in
effect on the Effective Date.
(3) “Disability” shall mean the Executive is entitled to receive long-term
disability benefits under the long-term disability plan of the Company in which
Executive participates, or, if there is no such plan, the Executive’s inability,
due to physical or mental incapacity, to substantially perform his duties and
responsibilities under this Employment Agreement for one hundred eighty
(180) days out of any consecutive 365 day period.
(4) “In Anticipation Of” shall mean that the termination (i) was at the request
of a third party that has taken steps reasonably calculated to effect a Change
in Control or (ii) otherwise arose in connection with a Change in Control that
has been proposed, so long as in either case such Change in Control shall
actually have occurred.
(f) Section 409A. If the Executive is a “specified employee” for purposes of
Section 409A of the United States Internal Revenue Code of 1986, as amended, and
the regulations thereunder (“Section 409A”), any Severance Payment required to
be made pursuant to Section 3.2 which is subject to Section 409A shall not be
paid until one day after the date which is six (6) months from the date of
termination.
3.3. Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments due the
Executive upon a termination of his employment under this Employment Agreement.
3.4. Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall be deemed to
have resigned, as of the date of such termination, from all positions he then
holds as an officer, director, employee and member of the board (and any
committee thereof) of the Company and any of its subsidiaries and affiliates.
3.5. Cooperation. Following the termination of the Executive’s employment with
the Company for any reason, the Executive agrees to reasonably cooperate with
the Company upon reasonable request of the Board and to be reasonably available
to the Company with respect to matters arising out of the Executive’s services
to the Company and its subsidiaries and affiliates. The Company shall reimburse
the Executive for expenses reasonably incurred in connection with such matters
as agreed by the Executive and the Board and, to the extent the Executive is
required to spend substantial time on such matters, the Company shall compensate
the Executive at an hourly rate based on the Executive’s most recent Base
Salary.

 

 



--------------------------------------------------------------------------------



 



Section 4. Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.
4.1. Unauthorized Disclosure. The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive non-public information relating to the
confidential affairs of the Company and its affiliates, including, without
limitation, technical information, intellectual property, business and marketing
plans, strategies, customer information, software, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company and its affiliates and other non-public
forms of information considered by the Company and its affiliates to be
confidential and in the nature of trade secrets (including, without limitation,
ideas, research and development, know-how, technical data, customer and supplier
lists, pricing and cost information and business and marketing plans and
proposals) (collectively, the “Confidential Information”). The Executive agrees
that at all times during the Executive’s employment with the Company, except as
may be required for the Executive to discharge his duties as an officer of the
Company, and thereafter, the Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) without the prior written consent of
the Company and shall not use or attempt to use any such information in any
manner other than in connection with his employment with the Company, unless
required by law to disclose such information, in which case the Executive shall
provide the Company with written notice of such requirement as far in advance of
such anticipated disclosure as possible. This confidentiality covenant has no
temporal, geographical or territorial restriction. Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company (or destroy, at the Company’s option) all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Executive during or prior to the Executive’s
employment with the Company, and any copies thereof in his (or capable of being
reduced to his) possession; provided that nothing in this Employment Agreement
or elsewhere shall prevent the Executive from retaining and utilizing: documents
relating to his personal benefits, entitlements and obligations; documents
relating to his personal tax obligations; his desk calendar, rolodex, and the
like; and such other records and documents as may reasonably be approved by the
Company.

 

 



--------------------------------------------------------------------------------



 



4.2. Non-Competition. By and in consideration of the Company’s entering into
this Employment Agreement and the payments to be made and benefits to be
provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Company and its
affiliates, the Executive agrees that the Executive shall not, during the
Executive’s employment with the Company (whether during the Term or thereafter)
and for a period of twelve (12) months thereafter (the “Restriction Period”),
directly or indirectly (other than in connection with carrying out his
responsibilities for the Company and its affiliates), own, manage, operate,
join, control, be employed by, or participate in the ownership, management,
operation or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, director, officer,
consultant, independent contractor, employee, partner, or investor in, any
Restricted Enterprise (as defined below); provided, that in no event shall
ownership of three percent (3%) or less of the outstanding securities of any
class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this
Section 4.2, so long as the Executive does not have, or exercise, any rights to
manage or operate the business of such issuer other than rights as a stockholder
thereof. For purposes of this paragraph, “Restricted Enterprise” shall mean any
Person that is actively engaged in any geographic area in which the Parent, the
Company, or any of their respective subsidiaries (the “Company Group”) operates
or markets in any business which is in material competition with the business of
any member of the Company Group (i) conducted during the preceding twelve
(12) months (or following the Executive’s termination of employment, the twelve
(12) months preceding the date of termination of the Executive’s employment with
the Company) or (ii) proposed to be conducted by any member of the Company Group
in its business plan as in effect at that time (or following the Executive’s
termination of employment, the business plan as in effect as of the date of
termination of the Executive’s employment with the Company). During the
Restriction Period, upon request of the Company, the Executive shall notify the
Company of the Executive’s then-current employment status.
4.3. Non-Solicitation of Employees. During the Restriction Period (other than in
connection with carrying out his responsibilities for the Company and its
affiliates), the Executive shall not directly or indirectly contact, induce or
solicit (or assist any Person to contact, induce or solicit) for employment any
person who is, or within six (6) months prior to the date of such solicitation
was, an employee of any member of the Company Group.
4.4. Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out his responsibilities for the Company
and its affiliates), the Executive shall not directly or indirectly contact,
induce or solicit (or assist any Person to contact, induce or solicit) any
customer or client of any member of the Company Group to terminate its
relationship or otherwise cease doing business in whole or in part with any
member of the Company Group, or directly or indirectly interfere with (or assist
any Person to interfere with) any material relationship between any member of
the Company Group and any of its or their customers or clients so as to cause
harm to the Parent or its affiliates.
4.5. Extension of Restriction Period. The Restriction Period shall be tolled for
any period during which the Executive is in breach of any of Sections 4.2, 4.3
or 4.4 hereof.
4.6. Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Executive’s
employment with the Company and related to the business or activities of the
Company and its affiliates (the “Developments”). Except to the extent any rights
in any Developments constitute a work made for hire under the

 

 



--------------------------------------------------------------------------------



 



U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable affiliate, the Executive assigns all of his right,
title and interest in all Developments (including all intellectual property
rights therein) to the Company or its nominee without further compensation,
including all rights or benefits therefor, including, without limitation, the
right to sue and recover for past and future infringement. The Executive
acknowledges that any rights in any developments constituting a work made for
hire under the U.S. Copyright Act, 17 U.S.C § 101 et seq. are owned upon
creation by the Company and/or its applicable affiliate as the Executive’s
employer. Whenever requested to do so by the Company, the Executive shall
execute any and all applications, assignments or other instruments which the
Company shall deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect the
interests of the Company and its affiliates therein. These obligations shall
continue beyond the end of the Executive’s employment with the Company with
respect to inventions, discoveries, improvements or copyrightable works
initiated, conceived or made by the Executive while employed by the Company, and
shall be binding upon the Executive’s employers, assigns, executors,
administrators and other legal representatives. In connection with his execution
of this Employment Agreement, the Executive has informed the Company in writing
of any interest in any inventions or intellectual property rights that he holds
as of the date hereof. If the Company is unable for any reason, after reasonable
effort, to obtain the Executive’s signature on any document needed in connection
with the actions described in this Section 4.6, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Executive’s agent and attorney in fact to act for and in the Executive’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 4.6 with the
same legal force and effect as if executed by the Executive.
4.7. Confidentiality of Agreement. The Parties agree not to disclose the terms
of this Employment Agreement to any Person (other than in connection with
carrying out his responsibilities for the Company and its affiliates); provided
that (i) the Executive may disclose this Employment Agreement and/or any of its
terms to the Executive’s immediate family, financial advisors and attorneys, so
long as every such Person to whom the Executive makes such disclosure agrees, in
writing, not to disclose the terms of this Employment Agreement further and
(ii) the Company may disclose the terms of this Employment Agreement in
confidence to its creditors, professional advisors and attorneys, and otherwise
when required by law, subpoena, court order or the like.
4.8. Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Parent and the
Company for which the Parent or the Company, as applicable, would have no
adequate remedy at law; the Executive therefore also agrees that in the event of
said breach or any threat of breach, the Parent or the Company shall be entitled
to an immediate injunction and restraining order, from any court with
jurisdiction over the Executive and the matter, to prevent such breach and/or
threatened breach and/or continued breach by the Executive and/or any and all
Persons acting for and/or with the Executive, without having to prove damages,
in addition to any other remedies to which the Parent or the Company may be
entitled at law or in equity, including, without limitation, damages and/or
relief pursuant to the last sentence of this Section 4.8. The terms of this
Section 4.8 shall not prevent the Parent or the Company from pursuing any other
available remedies for any breach or threatened breach hereof, including,
without limitation, the recovery of damages

 

 



--------------------------------------------------------------------------------



 



from the Executive. The Executive and the Company further agree that the
provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company and its affiliates because of
the Executive’s access to Confidential Information and his material
participation in the operation of such businesses. In the event that the
Executive willfully and materially breaches any of the covenants set forth in
this Section 4, then in addition to any injunctive relief, the Executive will
promptly return to the Company a pro-rata portion of (i) any Severance Payment
(or if the Severance Payment is being paid in installments, no further
installments will be made) and (ii) any Pro-Rata Annual Bonus Payment that the
Company has paid to the Executive, in each case equal to the product of (x) the
amount of the Severance Payment (which will be zero if the Severance Payment is
being paid in installments) or Pro-Rata Annual Bonus Payment, as applicable, and
(y) a fraction, the numerator of which is the number of days from the date of
such breach through the 365th day following the date the Executive’s employment
hereunder terminates, and the denominator of which is 365.
Section 5. Representations.
Each Party represents and warrants (i) that such Party is not subject to any
contract, arrangement, agreement, policy or understanding, or to any statute,
governmental rule or regulation, that in any way limits such Party’s ability to
enter into and fully perform such Party’s obligations under this Employment
Agreement (including, for avoidance of doubt, the agreements of which forms are
appended hereto); (ii) that such Party is not otherwise unable to enter into and
fully perform such Party’s obligations under this Employment Agreement
(including the agreements of which forms are appended hereto); and (iii) that,
upon the execution and delivery of this Employment Agreement by both Parties,
this Employment Agreement shall be such Party’s valid and binding obligation,
enforceable against such Party in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
Section 6. Non-Disparagement.
From and after the Effective Date and following termination of the Executive’s
employment with the Company, the Executive and the Company agree not to make any
statement (other than statements made by the Executive in connection with
carrying out his responsibilities for the Company and its affiliates) that is
intended to become public, or that should reasonably be expected to become
public, and that criticizes, ridicules, disparages or is otherwise derogatory of
the other Party or, in the case of statements about the Company, any of its
subsidiaries, affiliates, employees, officers, directors or stockholders. For
such purposes, statements by “the Company” shall mean only (i) the Company by
press release or other formally released announcement and (ii) the executive
officers and directors thereof and not any other employee.
Section 7. Taxes.
7.1. All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.

 

 



--------------------------------------------------------------------------------



 



7.2. If (i) the aggregate of all amounts and benefits due to the Executive under
this Employment Agreement or under any other Company Arrangement would, if
received by the Executive in full and valued under Section 280G of the Internal
Revenue Code of 1986, as from time to time amended (the “Code”), constitute
“parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and if (ii) such aggregate would, if reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
280G Benefits equal (as valued under Section 280G of the Code) to only three
times the Executive’s “base amount” as defined in and under Section 280G of the
Code, less $1.00, then (iii) such 280G Benefits payable in cash, and/or such
benefits under performance-vesting options, if any, in either case as the
Executive shall select shall (to the extent that the reduction of such 280G
Benefits can achieve the intended result) be reduced or eliminated to the extent
necessary so that the aggregate 280G Benefits received by the Executive will not
constitute parachute payments. The determinations with respect to this
Section 7.2 shall be made by an independent auditor (the “Auditor”) paid by the
Company. The Auditor shall be the Company’s regular independent auditor unless
the Executive reasonably objects to the use of that firm, in which event the
Auditor will be a nationally recognized United States public accounting firm
chosen by the Parties.
7.3. It is possible that after the determinations and selections made pursuant
to Section 7.2 the Executive will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under Section 7.2
(hereafter referred to as an “Excess Payment” or “Underpayment,” respectively).
If it is established, pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then the Executive shall
promptly pay an amount equal to the Excess Payment to the Company, together with
interest on such amount at the applicable federal rate (as defined in and under
Section 1274(d) of the Code) from the date of the Executive’s receipt of such
Excess Payment until the date of such payment. In the event that it is
determined (x) by arbitration pursuant to Section 8.6, (y) by a court or (z) by
the Auditor upon request by a Party, that an Underpayment has occurred, the
Company shall promptly pay an amount equal to the Underpayment to the Executive,
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to the Executive had the provisions of
Section 7.2 not been applied until the date of such payment.
7.4. Notwithstanding the foregoing, if it appears that any amount or benefit
that is to be paid to the Executive under this Employment Agreement or any other
plan, program, agreement, or arrangement of the Company or any of its affiliates
may constitute a “parachute payment” under Section 280G(b)(2) of the Code, the
Company shall use its best reasonable efforts to obtain shareholder approval of
such payments for purposes of Section 280G(b)(5) of the Code.

 

 



--------------------------------------------------------------------------------



 



Section 8. Miscellaneous.
8.1. Indemnification. The Company shall indemnify the Executive to the fullest
extent provided under the Company’s limited liability company agreement and
By-Laws, on the same terms and conditions as such indemnification is generally
provided to the Company’s officers and directors, in the event that he was or is
a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, by reason of the fact that the Executive
is or was a director, officer, employee or agent of the Company or any of its
affiliates; provided, however, that the Executive shall not be entitled to
indemnification under this Section 8.1 relating to claims, actions, suits or
proceedings arising from his breach of this Employment Agreement. The Executive
shall be covered under any directors and officers insurance coverage maintained
by the Company with respect to its executive officers for periods following the
Effective Date.
8.2. Amendments and Waivers. This Employment Agreement and any of the provisions
hereof may be amended, waived (either generally or in a particular instance and
either retroactively or prospectively), modified or supplemented, in whole or in
part, only by written agreement signed by the Parties that specifically
identifies the provisions affected; provided, that the observance of any
provision of this Employment Agreement may be waived, but only in a writing
specifically identifying the provision to be so waived, by the Party that will
lose the benefit of such provision as a result of such waiver. The waiver by
either Party of a breach of any provision of this Employment Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of either Party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
8.3. Assignment. No rights or obligations of the Company under this Employment
Agreement may be assigned or transferred by the Company except that such rights
and obligations may be assigned or transferred pursuant to a merger or
consolidation, or the sale or liquidation of all or substantially all of the
business and assets of the Company, provided that the assignee or transferee is
the successor to all or substantially all of the business and assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Employment Agreement, either
contractually or as a matter of law. In the event of any merger, consolidation,
other combination, sale of business and assets, or liquidation as described in
the preceding sentence, the Company shall use its best reasonable efforts to
cause such assignee or transferee to promptly and expressly assume the
liabilities, obligations and duties of the Company hereunder. The duties and
covenants of Executive under this Employment Agreement, being personal, may not
be assigned or delegated. All amounts that become payable to the Executive
hereunder shall, in the event of the Executive’s death, be paid to his
beneficiary or beneficiaries designated hereunder. The Executive shall be
entitled, to the extent permitted under applicable law, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving written notice thereof to the Company.

 

 



--------------------------------------------------------------------------------



 



8.4. Notices. All notices, requests, demands, claims and other communications
provided for under the terms of this Employment Agreement shall be in writing.
Any notice, request, demand, claim or other communication hereunder shall be
sent by (i) personal delivery (including receipted courier service) or overnight
delivery service, (ii) facsimile during normal business hours, with confirmation
of receipt, to the number indicated, (iii) reputable commercial overnight
delivery service courier or (iv) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:

         
 
  If to the Company:   c/o Goldman Sachs Capital Partners
[Redacted]
 
       
 
      c/o Providence Equity Partners
[Redacted]
 
       
 
      Education Management LLC
[Redacted]
 
       
 
  with a copy to:   Fried, Frank, Harris, Shriver & Jacobson, LLP
[Redacted]
 
       
 
  If to the Executive:   John Kline, at his principal office at the Company
(during the Term), and at all times to his principal residence as reflected in
the records of the Company.

All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either Party may change the facsimile numbers or
addresses to which notices, requests, demands, claims and other communications
to such Party are to be delivered by giving the other Party notice in the manner
then set forth.
8.5. Governing Law. Except as otherwise required by federal law, this Employment
Agreement shall be construed and enforced in accordance with, and the rights and
obligations of the Parties shall be governed by, the laws of the State of New
York, without giving effect to the conflicts of law principles thereof.

 

 



--------------------------------------------------------------------------------



 



8.6. Arbitration. Other than with respect to provisions under Section 4 of this
Employment Agreement, in the event of any dispute, controversy or claim between
the Parties that arises out of or relates to this Employment Agreement, the
Executive’s employment with the Company, or any termination of such employment,
then either Party may, by written notice to the other, require that such
dispute, controversy or claim be submitted to arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the
“AAA”). The arbitrator or arbitrators shall be selected by agreement of the
Parties or, if they do not agree on an arbitrator or arbitrators within thirty
(30) days after one Party has notified the other of his or its desire to have
the matter settled by arbitration, then the arbitrator or arbitrators shall be
selected by the AAA in New York, New York. The determination reached in such
arbitration shall be final and binding on the Parties without any right of
appeal or further dispute, except as otherwise required by applicable law.
Unless otherwise agreed by the Parties, any such arbitration shall take place in
New York, New York.
8.7. Severability. Whenever possible, each provision or portion of any provision
of this Employment Agreement, including those contained in Section 4 hereof,
will be interpreted in such manner as to be effective and valid under applicable
law but the invalidity or unenforceability of any provision or portion of any
provision of this Employment Agreement in any jurisdiction shall not affect the
validity or enforceability of the remainder of this Employment Agreement in that
jurisdiction or the validity or enforceability of this Employment Agreement,
including that provision or portion of any provision, in any other jurisdiction.
In addition, should a court or arbitrator determine that any provision or
portion of any provision of this Employment Agreement, including those contained
in Section 4 hereof, is not reasonable or valid, either in period of time,
geographical area, or otherwise, the Parties agree that such provision should be
interpreted and enforced to the maximum extent which such court or arbitrator
deems reasonable or valid.
8.8. Entire Agreement. From and after the date hereof, this Employment
Agreement, and the other agreements being executed in connection herewith,
constitute the entire agreement between the Parties, and supersede all prior
representations, agreements and understandings (including any prior course of
dealings), both written and oral, between the Parties with respect to the
subject matter hereof, including, without limitation, the Original Employment
Agreement, except with respect to rights accrued as of the Effective Date (e.g.,
unpaid salary, unreimbursed business expenses, etc.). The terms of this
Employment Agreement, and of the agreements of which forms are attached hereto,
shall control over those of any inconsistent Company Arrangements with respect
to the subject matter hereof.
8.9. Counterparts. This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile shall be effective for all purposes.
8.10. Binding Effect. This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the Parties, to the
extent provided herein. In the event of the Executive’s death or a judicial
determination of his incompetence, references in this Employment Agreement to
the Executive shall be deemed, as appropriate, to be references to his estate,
beneficiaries, or legal representatives.
8.11. General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include,” “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations. Any reference to a Section of the Code shall
be deemed to include any successor to such Section.

 

 



--------------------------------------------------------------------------------



 



8.12. Mitigation/Offset. The Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Employment Agreement, and there shall be no offset against amounts or
benefits due Executive under this Employment Agreement or otherwise on account
of any claim (other than any preexisting debts then due in accordance with their
terms) the Company or its affiliates may have against him or any remuneration or
other benefit earned or received by Executive after such termination.
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the date first written above.

                          EDUCATION MANAGEMENT LLC    
 
               
 
      By:   /s/ Todd S. Nelson     
/s/ John R. Kline 
         
 
Name:    
 
JOHN R. KLINE, Individually
          Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit A
WAIVER AND RELEASE OF CLAIMS
1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of [DATE] (the “Employment Agreement”), to which John Kline
(the “Executive”) and Education Management LLC (the “Company”) (each of the
Executive and the Company, a “Party” and collectively, the “Parties”) are
parties, the sufficiency of which the Executive acknowledges, the Executive,
with the intention of binding himself and his heirs, executors, administrators
and assigns, does hereby release, remise, acquit and forever discharge the
Company and each of its parents, subsidiaries and affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
shareholders, agents, attorneys, employees and employee benefit plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, arising on or prior to the date hereof,
against any Company Released Party that arises out of, or relates to, the
Employment Agreement, the Executive’s employment with the Company, or any
termination of such employment, including claims (i) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (ii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iii) for any violation
of applicable state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and (iv) for employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Executive Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
and any similar or analogous state statute, excepting only:

  (A)   rights of the Executive arising under, or preserved by, this Agreement
or Section 3 or Section 7 of the Employment Agreement;

  (B)   the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;

  (C)   claims for benefits under any health, disability, retirement, life
insurance or other, similar employee benefit plan (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group; and

  (D)   rights to indemnification the Executive has or may have under the
by-laws, limited liability company agreement or certificate of incorporation of
any member of the Company Affiliated Group or as an insured under any director’s
and officer’s liability insurance policy now or previously in force.

 

 



--------------------------------------------------------------------------------



 



2. The Employee acknowledges and agrees that the release of claims set forth in
this Agreement is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.
3. The release of claims set forth in this Agreement applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses.
4. The Executive specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Agreement is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.
5. As to rights, claims and causes of action arising under the ADEA, the
Executive acknowledges that he has been given but not utilized a period of
twenty-one (21) days to consider whether to execute this Agreement. If the
Executive accepts the terms hereof and executes this Agreement, he may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Agreement as it relates to the release of claims
arising under the ADEA. If no such revocation occurs, this Agreement shall
become irrevocable in its entirety, and binding and enforceable against the
Executive, on the day next following the day on which the foregoing seven-day
period has elapsed. If such a revocation occurs, the Executive shall irrevocably
forfeit any right to payment of the Severance Payment and/or Pro-Rata Annual
Bonus Payment (as such terms are defined in the Employment Agreement), but the
remainder of the Employment Agreement shall continue in full force.
6. Other than as to rights, claims and causes of action arising under the ADEA,
the release of claims set forth in this Agreement shall be immediately effective
upon execution by the Executive.
7. The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.
8. The Executive acknowledges that he has been advised to seek, and has had the
opportunity to seek, the advice and assistance of an attorney with regard to the
release of claims set forth in this Agreement, and has been given a sufficient
period within which to consider the release of claims set forth in this
Agreement.
9. The Executive acknowledges that the release of claims set forth in this
Agreement relates only to claims which exist as of the date of this Agreement.

 

 



--------------------------------------------------------------------------------



 



10. The Executive acknowledges that the Severance Payment and/or Pro-Rata Annual
Bonus Payment he is receiving in connection with the release of claims set forth
in this Agreement and his obligations under this Agreement are in addition to
anything of value to which the Executive is entitled from the Company.
11. Each provision hereof is severable from this Agreement, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Agreement
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
12. This Agreement constitutes the complete agreement of the Parties in respect
of the subject matter hereof and shall supersede all prior agreements between
the Parties in respect of the subject matter hereof except to the extent set
forth herein.
13. The failure to enforce at any time any of the provisions of this Agreement
or to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Agreement, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Agreement.
14. This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile shall be deemed effective
for all purposes.
15. This Agreement shall be binding upon any and all successors and assigns of
the Executive and the Company.
16. Except for issues or matters as to which federal law is applicable, this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof.
[signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties, all as of [_____].

                          EDUCATION MANAGEMENT LLC    
 
               
 
      By:        
 
         
 
Name:    
 
JOHN KLINE, Individually
          Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit B
MATERIAL WRITTEN POLICIES

1.   Education Management Corporation Code of Business Ethics and Conduct

2.   Education Management Corporation Policy Statement on Inside Information and
Insider Trading

 

 